Title: General Orders, 7 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 7th 1777.
Tacenton.Truro. Tunbridge.


As the army is now on a permanent and honorable footing, and as the General has the credit of it very much at heart—He expects that every officer, on whom the importance of the contest, and a regard to his own honor, or duty are sufficiently impressed will lend their aid to support the character of it—To this end, nothing can be more effectual, than a close attention to discipline and subordination; and particularly in an exact obedience to all General orders; which is the life of an army. Officers should consider that a repetition of orders, is the highest reflection upon those who are the cause of it—An orderly book is a record in the hands of thousands, of the transactions of an army; and consequently of the disgrace of those, whose insensibility to the obligations they are under, and whose want of a manly emulation of temper, OBLIGE the Commander in Chief to publish their misconduct, by repeating his calls upon them to discharge their duty.
The General appeals to the understanding of every officer; and earnestly recommends a serious consideration of these matters—Their engagements with the public; their own honor—and the salvation of their country demand it. The General wishes it on these accounts, and for his own ease and satisfaction; for as nothing is more easy than to conduct an army, where a chearful and ready obedience is paid to every order; so nothing is more difficult and embarrasing, where a careless, licentious and disorderly spirit prevails. Thus much is said to lead Gentlemen into a proper train of thinking on the subject, and to engage their judgment and feelings on the side of their duty; but it is at the same time necessary to subjoin, that a punishment and disgrace

will attend those, who will not be influenced by more honorable means.
Captains should make a point of seeing that every order affecting their companies is complied with—Colonels should do the same in their regiments—Brigadiers in their brigades, and Major General’s in their divisions. No officer should implicitly trust to another, but each perform his own part, and see that those under him do theirs. This being the case, every thing would go on smoothly and well; but while the contrary is practiced, and every officer is glad to throw the irksome drudgery of obedience, upon his inferior, nothing but disorder and ruin can ensue.
No officer to be absent from camp, without a furlough from his Brigadier, nor in that case, for more than ten days, at a time—The Adjutant General will furnish each Brigadier applying, with printed furloughs for the purpose, which alone are to be made use of.
Deserters to be immediately sent to the Major General of the day—The person conducting them, not to permit them to stop any where, to answer any questions, that shall be made them.
The Commander in Chief approves the following sentences of a Court Martial, held the 4th Instant; and orders their immediate execution.
Lieut: Shannon of the 1st Virginia regiment tried for “Putting the Pay-Master of said regiment in the guard-house” sentenced to ask pardon in the presence of the officers of his regiment.
Andrew Spalding of Col. Patton’s regt for “Disobedience of orders, and threatening to shoot an officer”—sentenced to receive 100 lashes.
Peter O’Neal, Corporal in the 7th Pennsylvania, for “Having threatened to desert”—to receive 50 lashes.
Richard Hurly of the 7th Pennsylva: for “Intending to desert”—acquitted.
John Taylor of the same regt for “Intending and threatening to desert”—to receive 25 lashes.
Alexander McDonald, with “Intending and threatening to desert” to receive 15 lashes.
Serjt Mackey of the 11th Pennsylv: for “Leaving his guard without permission”—to be reduced to the ranks.
Thomas Fishwater of the 9th Virginia for “Desertion, and attempting to go to the enemy”—to receive 100 lashes.
Also a Court Martial held the 5th Instant.
Luke Debow of the 3rd Jersey, for “Desertion”—to receive 100 lashes.
David Forbes of Col. Patton’s regt for “Desertion”—acquitted.

Jabez Lambert of the 5th Pennsylv: for “Desertion,” to receive 50 lashes.
Edward Evendon of the 2nd Jersey for “Desertion” to receive 25 lashes.
Michael Reyley of the 9th Pennsylv: for “Threatening the life of Adjutant Thompson”—to receive 50 lashes.
Joseph Swan of the 9th Pennsylva: for “Being drunk on his post”—to receive 15 lashes.
Joseph Cochran of the 9th Pennsylv: with “Being drunk on guard”—to receive 15 lashes.
